IN THE UNITED STATES COURT OF APPEALS
                  FOR THE ELEVENTH CIRCUIT
                        _______________
                               No. 95-8556
                             _______________
                    D. C. Docket No. 1:94-cv-2599-RLV


DARRYL W. WALDEN,
                                                   Plaintiff-Appellant,


           versus

UNITED STATES PAROLE COMMISSION, PHIL
BURGEST, U. S. PROBATION OFFICER,

                                                   Defendants-Appellees.
__________________________________________________________________
           Appeal from the United States District Court for the
                     Northern District of Georgia
__________________________________________________________________
                              (June 12, 1997)

Before BIRCH, Circuit Judge, HILL and FARRIS*, Senior Circuit Judges.



-------------------------
*Honorable Jerome Farris, Senior U.S. Circuit Judge for the Ninth Circuit,
sitting by designation.


HILL, Senior Circuit Judge:
            Darryl W. Walden appeals the district court's dismissal of his

"Instanter Petition for All Writs Act." For the following reasons, we affirm.

                                       I.
            Darryl W. Walden was convicted of armed robbery in 1973, and

received a fifteen year sentence. He was incarcerated and later transferred to

a federal institution. He was paroled in 1980. In 1983, he was arrested in

Virginia after a traffic stop during which drug paraphernalia was found in the

car. All charges against Walden were ultimately dismissed, but a parole violator
warrant was issued. After his return to custody, the Parole Commission

(Commission) held a parole revocation hearing, and his parole was revoked.
            While serving his parole violator term, Walden received two new

federal sentences.1 The remainder of his original fifteen-year sentence, and the
two federal sentences totalling eight years were aggregated into a sentence of

fifteen years, four months and twenty-two days.
            The day before Walden's mandatory release date of February 25,

1994, his probation officer recommended that the Commission impose a special
drug aftercare condition on his probation. The condition was imposed over his

objection, and he was released.

            In June of 1994, the probation officer submitted a violation report

indicating that Walden had violated the conditions of his release by failing to


      1
       He received a three year consecutive term for assault on a
federal correctional officer and a five year consecutive term for
possession of a weapon at a federal correctional facility.

                                       2
work regularly and to notify his probation officer of any change in employment

and residence. The officer also reported that Walden had failed to participate

in the drug aftercare program by missing appointments and failing to provide
urine samples. In July, the officer requested a violator warrant be issued on the

grounds that Walden had failed to comply with the drug aftercare program.

The Commission issued a mandatory releasee violator warrant on July 29, 1994.

On August 10, the violator warrant was executed and Walden was returned to

custody.
            Just prior to his return to custody, on August 1, 1994, Walden filed

a pro se "Instanter Petition for All Writs Act," requesting, inter alia, that the
district court (1) enjoin the Commission from any further supervision of him on

the grounds he was being held beyond the full-term expiration of his sentence;
(2) enjoin the revocation of his parole; and (3) reverse the Commission's decision
to impose drug aftercare as a condition of his release. He also requested a court

order permitting him to file a writ of habeas corpus sometime in the future.
            The Magistrate Judge granted Walden permission to proceed in
forma pauperis but denied without prejudice his request for leave to file a future

petition for habeas corpus on the grounds the request was premature.

            On November 7, 1994, he filed a motion to supplement his original

petition to add a claim that the Commission lacked authority under the
Sentencing Reform Act of 1984, Pub.L. 98-473 § 235(b)(4), to revoke or amend

the conditions of his parole. He also filed an "Ex Parte Motion for Discovery


                                        3
and Production," requesting that the respondents be ordered to produce certain

documents and other personal property. Walden filed two other discovery and

procedural motions. In April of 1995, the district court denied all of the pending
motions and dismissed the petition as frivolous pursuant to 28 U.S.C. § 1915(d).

Walden filed a timely notice of appeal.

              After two continuances at his request, Walden's parole revocation

hearing was held on June 27, 1995, and his parole was revoked. He received a

fourteen-month parole violator term.
              Walden was released again on October 9, 1995. The full-term

expiration date of his sentence is November 28, 1998, with supervision to
terminate on June 1, 1998.

              We review the dismissal of Walden's petition for an abuse of
discretion.2 Clark v. State of Ga. Pardons and Paroles Bd., 915 F.2d 636, 639 (11th
Cir. 1990).

                                     II.
              Walden claims that the Parole Commission had no authority to

revoke his parole because the plain language of Section 235(b)(4) of the
Sentencing Reform Act (SRA or the Act) transferred authority to revoke or

amend the conditions of his parole from the Commission to the district court.

Pub.L. 98-473, Title II, c. II § 235(b)(4), 98 Stat. 1837, 1987 (1984) (set out as a



      2
       We have reviewed the other issues Walden raises on appeal,
and find no reversible error.

                                           4
note to 18 U.S.C. §3551 (Chapter 227) (1985)). This appears to be an issue of

first impression; we find no reported case interpreting this SRA provision.

              The SRA provides for the total revamping of the sentencing
procedures in the federal judicial system. See United States v. Weaver, 920 F.2d
1570, 1575 (11th Cir. 1991). It replaces a system of indeterminate sentences and
the possibility of parole with determinate sentencing and no parole. See United

States ex rel D'Agostino v. Keohane, 877 F.2d 1167, 1169 n.2 (3rd Cir. 1989).

Inasmuch as there will be no parole for those convicted after the effective date
of the SRA, the Act abolishes the Parole Commission, and repeals most of the
pre-existing statutory framework governing parole of federal prisoners. Pub.L.

98-473, §§ 218(a)(5), 235, 98 Stat. at 2027, 2031. See Strange v. U.S. Parole
Comm'n, 875 F.2d 760, 761 (9th Cir. 1989); D'Agostino, 877 F.2d at 1169 ("It is
well settled that the Sentencing Reform Act abolished the United States Parole

Commission and repealed the federal parole statutes.")
              Section 235 of the Act, however, "saves" the Parole Commission and

the federal parole statutes for a period of time during which the transition to the
new system will occur.3 Section 235(b)(1) provides that 18 U.S.C. Chapter 311,
§§ 4201-4218, which creates the Parole Commission and contains the parole law,

"remains in effect for five years after the effective date [of the Act]", or

November 1, 1992. 98 Stat. at 2027, 2032-33. See Farese v. Story, 823 F.2d 975,

976 (6th Cir. 1987). The Parole Commission and all laws relating to parole in

          3
          This section is known as the "Savings Provision of
Sentencing Reform Act of 1984." Pub.L. 98-473 §§ 211 to 239.

                                        5
existence on October 31, 1987,4 therefore, were to continue in effect until
November 1, 1997. Id. See also S.Rep. No. 98-225, reprinted at 1984 U.S.Code

Cong. & Admin.News 3182, 3372 (legislative history to Pub.L. 98-473). We have
previously held that, "Congress explicitly provided that the parole system was

to remain in effect for those sentenced thereunder during the transition to the
sentencing guidelines." Weaver, 920 F.2d at 1575 n.10 (emphasis added).

             The Parole Commission's authority to modify the conditions of or
revoke parole is part of this system.        See 18 U.S.C. § 4203(b)(3).    The
Commission will "wind-up" its duties by "discharg[ing] its final responsibilities

toward those sentenced under the preexisting law." Romano v. Luther, 816 F.2d
832, 839 (2d Cir. 1987).

             Section 235(b) as enacted provided for a five-year phase-out of the
parole system. At the end of that time, the Act provides that:
             (4) Notwithstanding the other provisions of this
             subsection, all laws in effect on the day before the
             effective date of this Act pertaining to an individual who
             is
                    (B)(i) subject to supervision on the day
                    before the expiration of the five-year period
                    following the effective date of this Act; or
                       (ii) released on a date set pursuant to
                    paragraph (3);

             including laws pertaining to terms and conditions of
             release, revocation of release, provision of counsel, and
             payment of transportation costs, in accord with the
             Rules of Criminal Procedures, shall remain in effect as
             to the individual until the expiration of his sentence,


      4
          This is the day before the SRA became effective.

                                         6
                  except that the district court shall determine whether
                  release should be revoked or the conditions of release
                  amended for violation of a condition of release.

98 Stat. at 2032-33 (emphasis added).
                  The original five-year transition period would have expired on

October 31, 1992.5 This section of the SRA has been amended twice. In 1990,

the five-year transition period was extended to ten years, Pub.L. 101-650, Title
III, § 316, Dec. 1, 1990, 104 Stat. 5115 (1990); and in 1996, the ten-year period

was extended to fifteen years. Pub.L. 104-232, §§ 1-3 Oct. 2, 1996, 110 Stat.

3055 (1996). Accordingly, the transition period does not now expire until
October 31, 2002.6
                  At the end of this time, parole and the Parole Commission will cease
to exist. For those still subject to supervision on the day before the Parole

Commission ceases to exist, Section 235(b)(4) provides that they remain subject
to all the then-repealed parole laws until their sentences expire. Since the Parole
Commission will no longer exist, however, Section 235(b)(4) provides that the

district court will assume the authority to revoke or modify the conditions of
parole.


          5
        The SRA's effective date was postponed by amendment from
November 1, 1986 to November 1, 1987. Sentencing Reform Amendments
Act of 1985, Pub.L. 99-217, § 4, 99 Stat. 1728 (1985).
              6
         The 1996 amendment is entitled the "Parole Commission
Phaseout Act of 1996." Pub.L. 104-232, Oct. 2, 1996; 110 Stat. 3055
(1996). Section 2 of those amendments is entitled the "Extension
of the Parole Commission." The amendment states that it is an "Act
to provide for the extension of the Parole Commission to oversee
cases of prisoners sentenced under prior law." Id.

                                             7
               Walden's argument that Section 235(b)(4) transferred authority over

him to the district court immediately upon his release in 1994 is without merit.7
Although the language of the section may appear to do so if read in isolation

from the rest of Section 235, the intention and meaning of Section 235(b) is quite
clear in the context of the rest of the "savings provision."8

               Section 235(b)(1) retains the Parole Commission and provides that
it continue to exercise authority over all parolees until its demise at the end of the

phase-out period. Section 235(b)(4) retains the prior laws related to parole for

the phase-out period in order to deal with those released but still under
supervision. Cf. D'Agostino, 877 F.2d at 1171 n. 5. The drafters of the SRA
intended that:

                     [t]he Parole Commission and current law
                     provisions were to remain in effect for five


       7
       Walden will be subject to supervision until June 1, 1998.
At the time of his parole in 1994, and his revocation in 1995, the
wind-up period was ten years and would have ended on October 31,
1997. As he will be subject to supervision on October 31, 1997,
Section 235(b)(4) clearly applied to him at the time of the
revocation.
         On October 2, 1996, the wind-up period was extended to
fifteen years.     Walden, therefore, will not be subject to
supervision on the "day before the expiration of the [fifteen-year]
period following the effective date of this Act," which will now
be October 31, 2002. Briefs in this appeal were filed on August
16, 1996, before the October 1996 amendments to the SRA.
Accordingly, the issue of the applicability of these amendments to
Walden's claim was neither briefed nor argued, and we do not
consider it in deciding this case.
           8
        "This is an unsightly literary blemish, but not a grave
legal infirmity. In school the composition would not pass, but it
may be tolerated in the court-house. The meaning is clear, though
the verbal inaccuracy is glaring." Dickson v. State, 62 Ga. 583,
590 (1879).

                                          8
                  years from the effective date of the title.
                  During this five year period, the
                  Commission was authorized to deal with
                  sentences imposed under the pre-Act
                  practices and the lengths of sentences,
                  parole and good time statutes would
                  remain in effect as to any individual
                  sentenced before the new Act.
Id. at 1171 (citing 1984 U.S.Code Cong. & Admin.News at 3372). Only after the

expiration of the wind-up period, does the Parole Commission cease to exist.
Only then is the authority over any remaining parolees transferred to the district

court.9
                              III. CONCLUSION
            The ten-year (much less the fifteen-year) transition period at the end

of which the Parole Commission will cease to exist has not expired. The Parole
Commission continues to exist with the authority to modify or revoke parole.
This authority will not transfer to the district court until the day after the

expiration of the phaseout period and the complete dissolution of the Parole

Commission. Accordingly, the district court did not abuse its discretion in
dismissing Walden's petition, and the judgment of the district court is

AFFIRMED.




      9
      Although we have not decided the applicability to Walden of
the 1996 extension of the wind-up period to fifteen years, the
Parole Commission continued to exercise authority at the time of
Walden's revocation under the 1990 SRA amendments which extended
the life of the Commission for five more years, or until October
31, 1997.

                                        9